Per Curiam. We are unable to perceive in what respect the declaration is faulty, if the article complained of is libelous. It is drawn in accordance with approved precedents, and contains the necessary inducement, innuendoes, etc., in respect to the words alleged to be libelous. The statutes of this State define a libel to be “ a malicious defamation expressed either by printing, or by signs, or pictures, or the like, tending to blacken the memory of one who is dead, or to impeach the honesty, integrity, virtue or reputation, or publish the natural defects of one who is alive, and thereby to expose him to public hatred, contempt, ridicule or financial injury.” It seems to us that the article complained of, taken as a whole, is susceptible of no other fair construction than as containing an imputation upon the plaintiff’s honesty and integrity, in respect to the matter therein referred to, and that its tendency was to expose him to public hatred and contempt, thus bringing the case within the definition of a libel. We think the plaintiff was entitled to a rule on the defendant to plead, and that the court erred in sustaining the demurrer to the declaration. The judgment is reversed and the cause remanded for further proceedings. Eeversed and remanded.